United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3342
                                ___________

G. Yvonne Stephens,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
John A. Hedback, Trustee of Chapter    *
7 Bankruptcy Estate of G. Yvonne       *    [UNPUBLISHED]
Stephens; Mary Jo A. Jensen-Carter,    *
Trustee of the Bankruptcy Estate of    *
Larry Kenneth Alexander, Bankruptcy *
98-33694,                              *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: April 17, 2009
                             Filed: April 21, 2009
                              ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.
       Georgina Stephens appeals an order of the district court1 which (1) affirmed a
partial-summary-judgment order of the bankruptcy court,2 holding that Stephens does
not have an ownership interest in a residence at 875 Laurel Avenue in St. Paul,
Minnesota, and (2) denied Stephens’s “Motion for the Withdrawal of the Bankruptcy
Court’s Reference.” In addition, the district court imposed restrictions on future
filings by Stephens related to the property.

       Having carefully reviewed the record and the parties’ arguments, we find no
basis for reversal. See 28 U.S.C. § 158(d) (courts of appeals shall have jurisdiction
of appeals from all final decisions, judgments, orders, and decrees entered by district
courts sitting as appellate court in bankruptcy matter); In re Farmland Indus., Inc., 397
F.3d 647, 650 (8th Cir. 2005) (order entered before conclusion of complex bankruptcy
case is not appealable under § 158(d) unless it finally resolves discrete segment of
proceeding); see also In re M & S Grading, Inc., 526 F.3d 363, 367 (8th Cir. 2008)
(appellate court reviews bankruptcy court’s factual findings for clear error and its
legal conclusions de novo); Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th Cir.
2000) (de novo review of jurisdictional challenges); In re Tyler, 839 F.2d 1290, 1290-
95 (8th Cir. 1988) (per curiam) (courts have discretion to place reasonable restrictions
on litigant who generally abuses judicial process; affirming district court’s order
limiting inmate to single monthly filing in district court because of inmate’s flagrant
and repeated abuse of judicial process).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________



      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
      2
        The Honorable Dennis D. O’Brien, United States Bankruptcy Judge for the
District of Minnesota.
                                           -2-